Title: From Benjamin Franklin to John Langdon, 17 February 1778
From: Franklin, Benjamin
To: Langdon, John


Dear Sir:
Paris, Feb. 17, 1778.
I was much oblig’d by your News of Gen. Burgoyne. Accept in Return my Congratulations on the Conclusion of two Treaties with France, one of Amity and Commerce the other of Alliance: which are on the most equal Terms, leaving our Trade open, acknowledging our Independence, and guaranteeing it with all our Possessions. This will probably bring on a War, for which both Nations have been long preparing, and it is now daily expected. I have the honor to be Dear Sir Your most obedient humble Servant
B. Franklin.
Honorable J. Langdon, Esq.
